        Case 3:19-cr-01850-AJB Document 6 Filed 05/09/19 PageID.27 Page 1 of 3




1    ROBERT S. BREWER, JR.
     United States Attorney
2    CAROLINE P. HAN
     Assistant U.S. Attorney
3    California State Bar No. 250301
     United States Attorney’s Office
4    880 Front Street, Room 6293
     San Diego, California 92101-8893
5    Telephone: (619) 546-6968
     E-mail: Caroline.Han@usdoj.gov
6
     Attorneys for United States of America
7
8                          UNITED STATES DISTRICT COURT
9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA                      ) Case No. 19MJ1900-KSC
12                                                 )
                                                   ) NOTICE OF APPEARANCE
13     v.                                          )
                                                   )
14                                                 )
     JOHN TIMOTHY EARNEST,                         )
15                                                 )
              Defendant                            )
16                                                 )
17
18          TO THE CLERK OF COURT AND ALL PARTIES OF RECORD:
19
        I, the undersigned attorney, enter my appearance as lead counsel in the above-
20
21   captioned case.    I certify that I am admitted to practice in this court or authorized

22   to practice under CivLR 83.3.c.3-4.
23
        The following government attorneys (who are admitted to practice in this court
24
25   or authorized to practice under CivLR 83.3.c.3-4) are also associated with this case,
26
27
                                               1
28
        Case 3:19-cr-01850-AJB Document 6 Filed 05/09/19 PageID.28 Page 2 of 3




     should be listed as lead counsel for CM/ECF purposes, and should receive all
1
2    Notices of Electronic Filings relating to activity in this case:
3
           Name
4
5          None.

6          Effective this date, the following attorneys are no longer associated with this
7
     case and should not receive any further Notices of Electronic Filings relating to
8
9    activity in this case (if the generic “U.S. Attorney CR” is still listed as active in this
10   case in CM/ECF, please terminate this association):
11
           Name
12
13         Please call me if you have any questions about this notice.
14
     DATED:        May 9, 2019        Respectfully submitted,
15
16
                                                     s/Caroline P. Han
                                                     CAROLINE P. HAN
17                                                   Assistant United States Attorney
18                                                   Attorneys for Plaintiff
                                                     United States of America
19
20
21
22
23
24
25
26
27
                                                 2
28
        Case 3:19-cr-01850-AJB Document 6 Filed 05/09/19 PageID.29 Page 3 of 3




                           UNITED STATES DISTRICT COURT
1
                         SOUTHERN DISTRICT OF CALIFORNIA
2
3    UNITED STATES OF AMERICA                      ) Case No. 19MJ1900-KSC
                                                   )
4                                                  ) CERTIFICATE OF SERVICE
       v.                                          )
5                                                  )
                                                   )
6    JOHN TIMOTHY EARNEST,                         )
                                                   )
7              Defendant                           )
                                                   )
8
9           IT IS HEREBY CERTIFIED THAT:
10
                  I, Caroline P. Han, am a citizen of the United States and am at least
11
     eighteen years of age. My business address is 880 Front Street, Room 6293, San
12
13   Diego, California 92101-8893.
14
            I am not a party to the above-entitled action. I have caused service of Notice
15
16   of Appearance on the parties listed on ECF by electronically filing the foregoing

17   with the Clerk of the District Court using its ECF System, which electronically
18
     notifies them.
19
20                I declare under penalty of perjury that the foregoing is true and correct.
21          Executed on May 9, 2019
22
23
                                            s/Caroline P. Han
24                                          CAROLINE P. HAN
25
26
27
                                               3
28
